Citation Nr: 1811288	
Decision Date: 02/22/18    Archive Date: 03/06/18

DOCKET NO.  14-13 548	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Gainesville, Florida


THE ISSUE

Entitlement to reimbursement or payment of private medical expenses incurred at Ocala Regional Medical Center in Ocala, Florida, from July 8, 2013, through July 9, 2013.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Counsel


INTRODUCTION

The Veteran served on active duty from April 1958 to April 1960.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2013 administrative decision of the Department of Veterans Affairs (VA) North Florida/South Georgia Veterans Health System in Gainesville, Florida.

This administrative decision denied the Veteran's claim for reimbursement of unauthorized medical expenses because the Veteran has insurance coverage under Medicare Part A.  A notice of disagreement was received in December 2013, a statement of the case was issued in January 2014, and a substantive appeal was received in February 2014.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1.  The Veteran received emergency services at the West Marion Community Hospital location of the Ocala Regional Medical Center in Ocala, Florida, from July 8, 2013, through July 9, 2013.

2.  The evidence of record indicates that the Veteran's coverage under Medicare Part A paid a portion of the private medical expenses incurred at Ocala Regional Medical Center from July 8, 2013, through July 9, 2013, and that he is liable for the remainder of the costs.


CONCLUSION OF LAW

As a matter of law, the criteria for establishing entitlement to reimbursement or payment of that part of private medical expenses, incurred at Ocala Regional Medical Center from July 8, 2013, through July 9, 2013, for which the Veteran remains liable, are met. 38 U.S.C. § 1725 (2012); 38 C.F.R. § 17.1002 (2017); Staab v. McDonald, 28 Vet. App. 50 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran has claimed entitlement to reimbursement or payment of that portion of unauthorized medical expenses that he incurred at Ocala Regional Medical Center from July 8, 2013, through July 9, 2013, that have not been paid by his medical coverage under Medicare Part A.  He received this treatment for transient ischemic attacks, for which he is not service-connected.  

This claim was previously denied because the fact that the Veteran was eligible for partial reimbursement under Medicare Part A was deemed to be a bar from receiving reimbursement or payment from VA pursuant to the applicable statute and regulation.  See 38 U.S.C. § 1725 and 38 C.F.R. §§ 17.1002(f).  (There is no dispute that the Veteran has satisfied the remaining conditions that allow for reimbursement or payment of his unauthorized medical expenses.)

In April 2016, the United States Court of Appeals for Veterans Claims (Court) invalidated and set aside 38 C.F.R. § 17.1002(f) to the extent that the regulation acts as a bar to reimbursement in cases where a Veteran has only partial coverage under a health plan.  See Staab v. McDonald, 28 Vet. App. 50, 55 (2016).  Accordingly, in cases where an appellant seeking reimbursement or payment had partial coverage, such as private insurance or Medicare for the medical care at issue, VA reimbursement or payment is not precluded as a matter of law.

Accordingly, as a matter of law, entitlement to reimbursement or payment for that part of the private medical expenses incurred at Ocala Regional Medical Center in Ocala, Florida, from July 8, 2013, through July 9, 2013, for which the Veteran remains liable, is warranted.  38 U.S.C. § 1725 and 38 C.F.R. § 17.1002; Staab v. McDonald, supra.



ORDER

Entitlement to reimbursement or payment of private medical expenses incurred at Ocala Regional Medical Center in Ocala, Florida, from July 8, 2013, through July 9, 2013, is granted.



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


